 Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 1 of 13 PageID #: 293




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


KAJEET, INC.,

                Plaintiff,
                                            C.A. No. 21-cv-00006-MN
      v.
                                           JURY TRIAL DEMANDED
MOSYLE CORPORATION,

                Defendant.




   DEFENDANT MOSYLE CORPORATION’S REPLY BRIEF IN SUPPORT OF
MOTION TO DISMISS PLAINTIFF KAJEET, INC.’S FIRST AMENDED COMPLAINT


                                     Nitika Gupta Fiorella (#5898)
                                     FISH & RICHARDSON P.C.
                                     222 Delaware Avenue, 17th Floor
                                     Wilmington, DE 19899
                                     (302) 652-5070
                                     fiorella@fr.com

                                     Lawrence Kolodney
                                     Joy B. Kete
                                     FISH & RICHARDSON P.C.
                                     1 Marina Park Drive
                                     Boston, MA 02210
                                     (617) 542-5070
                                     kolodney@fr.com
                                     kete@fr.com

                                     Attorneys for Defendant, Mosyle Corporation




      Dated: April 15, 2021
Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 2 of 13 PageID #: 294




                                           TABLE OF CONTENTS

    Argument .......................................................................................................... 1

    A.        Kajeet Failed to Plead Facts Sufficient to Support Its Direct
              Infringement Allegations ........................................................................ 1

    B.        Kajeet Failed to Plead Facts Sufficient to Support Its Indirect
              Infringement Allegations ........................................................................ 6

    C.        Kajeet Failed to Plead Facts Sufficient to Support Its Pre-Suit
              Willful Infringement Allegations............................................................ 8

    D.        Kajeet Failed to Plead Facts Sufficient to Support Its Past
              Damages Allegations ............................................................................. 8

    Conclusion ...................................................................................................... 10




                                                              i
 Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 3 of 13 PageID #: 295




                                               TABLE OF AUTHORITIES



Cases                                                                                                                           Page(s)

Am. Med. Sys., Inc. v. Med. Eng’g Corp.,
   6 F.3d 1523 (Fed. Cir. 1993) ................................................................................................. 9

Antonious v. Spaulding & Evenflo Companies, Inc.,
   275 F.3d 1066 (Fed. Cir. 2002).............................................................................................. 3

Boston Scientific Corp. v. Nevro Corp.,
   415 F. Supp. 3d 482 (D. Del. 2019) ............................................................................... 2, 5, 6

Collabo Innovations, Inc. v. OmniVision Techs., Inc.,
   No. 16-197-SLR-SRF, 2017 WL 374484 (D. Del. Jan. 25, 2017) .......................................... 6

Express Mobile, Inc., v. DreamHost LLC,
   No. 1:18-cv-01173-RGA, 2019 WL 2514418 (D. Del. Jun. 18, 2019) .................................... 9

Helios Streaming, LLC v. Vudu, Inc.,
   No. 19-1792-CFC/SRF, 2020 WL 3167641 (D. Del. Jun. 15, 2020) ...................................... 7

LoganTree LP v. Omron HealthCare, Inc.,
   No. 18-1617 (MN), 2019 WL 4538730 (D. Del. Sept. 19, 2019) ........................................ 4, 5

North Star Innovations, Inc. v. Micron Tech., Inc.,
   No. 17-506-LPS-CJB, 2017 WL 5501489 (D. Del. Nov. 16, 2017) .................................... 2, 5

SIPCO, LLC v. Streetline, Inc.,
   230 F. Supp. 3d 351 (D. Del. 2017) ....................................................................................... 2

SuperInterconnect Techs. LLC v. HP Inc.,
   No. 19-0169-CFC, 2019 WL 6895877 (D. Del. Dec. 18, 2019) ............................................. 3

Uniloc 2017 LLC v. ZenPayRoll, Inc.,
   No. 19-1075-CFC-SRF, 2020 WL 4260616 (D. Del. July 23, 2020) ...................................... 5

Zapfraud, Inc. v. Barracuda Networks, Inc.,
   No. 19-1687-CFC-CJB, 2021 WL 1134687 (D. Del. Mar. 24, 2021) ................................. 7, 8

Statutes

35 U.S.C. § 287........................................................................................................................... 9




                                                                    ii
    Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 4 of 13 PageID #: 296




        ARGUMENT

        A.     Kajeet Failed to Plead Facts Sufficient to Support Its Direct Infringement
               Allegations

        It is undisputed that pleading direct infringement requires “alleging that the accused

products meet each and every element of at least one claim.” (D.I. 21 at 5 (emphasis added).)

Kajeet’s direct infringement allegations fail because the amended complaint does not meet this

requirement. Specifically, the amended complaint does not recite facts that make it plausible that

Mosyle products practice two key requirements of claim 27: (i) sending to a server a “request to

communicate with a remote computing device” and receiving a “real-time” decision from the

server granting or denying the request; and (ii) granting or denying the request based on a policy

that is “stored at the server” and not stored “on the computing device.”

        In its opposition, Kajeet relies primarily on the claim chart contained in paragraph 28 of

the amended complaint to argue that it has met its pleading burden. (D.I. 21 at 6-8.)1 According

to Kajeet, the claim chart is sufficient because it “specifically [ties] factual allegations made to

the claim limitations that each satisfies.” (Id. at 7.) But Kajeet’s argument is misplaced. As

previously explained in Mosyle’s opening brief (D.I. 17 at 11-14), even if all of the facts recited

in Kajeet’s claim chart were true, they would not establish a prima facie case of infringement,

and thus fail to make a plausible case that Mosyle’s products infringe. For example, rather than

describing a circumstance in which the accused product makes a “request to communicate with a

remote computing device” as claimed, the claim chart simply alleges that the accused products



1
        Kajeet also criticizes Mosyle for “ignor[ing] the allegations of at least [p]aragraphs 21-27
of the [amended complaint]” and appears to be suggesting that the factual allegations from these
paragraphs are sufficient to prove infringement. (D.I. 21 at 9.) They are not, which is discussed
at length in Mosyle’s motion to dismiss the original complaint (which focused extensively on
these paragraphs in the absence of a claim chart or any other attempt to tie the descriptions of
Mosyle’s products to the claim limitations). (D.I. 10 at 7, 11-12.)
                                                  1
 Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 5 of 13 PageID #: 297




make requests concerning “acceptable use policies, including screen time allowance,” features

which have nothing to do with requesting communication with a remote computing device. (D.I.

14 at ¶ 28 (emphasis added).) Similarly, where the claim requires that “a decision granting or

denying the request” be received “from the server” in “real-time,” the claim chart merely alleges

that “[r]ules are applied in real time to allow / disallow use of various functions on the managed

device.” (Id.) The chart includes no allegation of receiving any sort of decision from a server,

let alone one “granting or denying” a request for access. (Id.)

       Thus, while it is true that Kajeet has filled in the boxes next to each limitation in its claim

chart with factual allegations, those allegations, even if true, simply fail to show that each

limitation of claim 27 would be present in a Mosyle product. Absent such allegations, Kajeet’s

claim chart amounts to little more than a conclusory allegation that all of claim 27’s limitations

have been met, augmented by irrelevant factual allegations that do nothing to back up that

assertion. But it is well established that such conclusory allegations, bereft of facts to back them

up, are insufficient to meet the Iqbal/Twombly pleading standard. See, e.g., North Star

Innovations, Inc. v. Micron Tech., Inc., No. 17-506-LPS-CJB, 2017 WL 5501489, at *2 (D. Del.

Nov. 16, 2017) (dismissing direct infringement allegations because the complaint “does little

more than parrot back the language of [the asserted] claim elements and then states that the

accused product is comprised of such elements”); Boston Scientific Corp. v. Nevro Corp., 415 F.

Supp. 3d 482, 489 (D. Del. 2019) (explaining “[t]o provide notice, a plaintiff must generally do

more than assert that the product infringes the claim; it must show how the defendant plausibly

infringes by alleging some facts connecting the alleging infringing product to the claim

elements” (emphasis in original)); SIPCO, LLC v. Streetline, Inc., 230 F. Supp. 3d 351, 353 (D.

Del. 2017) (dismissing direct infringement claims where plaintiff alleged “here are ten patents



                                                  2
 Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 6 of 13 PageID #: 298




we own,” “you sell some products, which we have identified,” and “the sales of your products

infringe our patents”). This is particularly true in cases like this one that involve complex

software products, since without a detailed mapping of claim limitations to specific infringing

features, the complaint fails to provide fair notice of the basis of the plaintiff’s infringement

allegations. See SuperInterconnect Techs. LLC v. HP Inc., No. 19-0169-CFC, 2019 WL

6895877, at *2, n.3 (D. Del. Dec. 18, 2019) (noting that where “the technology is far from

simple” conclusory allegations fail to “provide fair notice of [the] infringement claims”).

Kajeet’s failure to do more here is fatal to its direct infringement claim.

       In an apparent attempt to excuse its failure to expressly allege facts establishing

infringement, Kajeet argues that its amended complaint is “based upon its review of the limited

product literature authored by Mosyle describing its infringing products.” (D.I. 21 at 7.) But

Kajeet’s reliance on supposedly limited public information about Mosyle’s product does not

justify Kajeet’s failure to allege facts that would establish infringement. Even when lacking

conclusive evidence of infringement, a party filing a patent infringement complaint must

nonetheless have a good faith belief, “based on some actual evidence uncovered during the

prefiling investigation, that each claim limitation reads on the accused device either literally or

under the doctrine of equivalents.” Antonious v. Spaulding & Evenflo Companies, Inc., 275 F.3d

1066, 1074 (Fed. Cir. 2002) (emphasis added). In other words, prior to filing suit, the party must

have concluded, based on direct evidence or on good faith belief, that the accused product has

specific features that would satisfy each claim limitation of at least one claim. The fact that

Kajeet has failed to identify such features in its amended complaint suggests that its attorneys

either failed to do a pre-suit investigation or, upon doing so, failed to conclude that specific

features corresponding to claim 27 were likely present in the Mosyle product. In either event,



                                                  3
 Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 7 of 13 PageID #: 299




Kajeet’s inability to articulate a coherent infringement theory in its amended complaint renders

Kajeet’s infringement allegation implausible.

         Kajeet also seeks support from this Court’s decision in LoganTree LP v. Omron

HealthCare, Inc., No. 18-1617 (MN), 2019 WL 4538730 (D. Del. Sept. 19, 2019), which denied

a motion to dismiss after reviewing an infringement claim chart attached to the complaint.

However, the facts of this case are readily distinguishable from those in LoganTree. The

plaintiff in LoganTree submitted a 21-page claim chart in support of its direct infringement

allegations. LoganTree LP v. Omron HealthCare, Inc., No. 18-1617 (MN), D.I. 1-3 (D. Del.

Oct. 18, 2018). The claim chart mapped each limitation of the asserted claims to plaintiff’s

factual allegations regarding the accused products. Plaintiff’s factual allegations regarding the

accused products were supported by (i) documents from defendant’s website describing how the

accused products work, (ii) third-party websites and videos describing how the accused products

work, and (iii) FCC teardowns identifying specific components accused of infringement. Id. In

addition to the claim chart, plaintiff included a summary of its infringement allegations in the

body of the complaint, placing defendant on notice regarding the specific functionality accused

of infringement for each limitation of the asserted claims. Id. at D.I. 1 (D. Del. Oct. 18, 2018).

This Court found direct infringement was adequately pled because “LoganTree explains how the

Accused Products allegedly infringe claims 1 and 13 by describing how the Accused Products

meet the [sic] each and every claim limitation of those claims.” LoganTree, 2019 WL 4538730

at *3.

         By contrast, the direct infringement allegations in Kajeet’s amended complaint utterly fail

to “explain[] how the Accused Products ... meet each and every claim limitation,” and are thus

not comparable to those in LoganTree. The only purported descriptions of how the accused



                                                  4
    Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 8 of 13 PageID #: 300




products work are contained in paragraphs 21-28 of Kajeet’s amended complaint. (D.I. 14 at ¶¶

21-28.) These descriptions are high-level and generic; the only attempt to map these descriptions

to the ’559 patent is contained in paragraph 28’s claim chart. (Id.) Unlike the claim chart in

LoganTree, Kajeet’s claim chart (and related product descriptions) do not contain citations of

any kind. (Id. at ¶ 28.)2 Moreover, as noted above, Kajeet’s claim chart fails to even allege even

unsupported facts that would show infringement. In short, Kajeet’s amended complaint does not

put Mosyle on notice regarding the specific aspects or functionality of the accused products that

supposedly infringe and should be dismissed on that basis. See Uniloc 2017 LLC v. ZenPayRoll,

Inc., No. 19-1075-CFC-SRF, 2020 WL 4260616, at *2 (D. Del. July 23, 2020) (“[T]o survive a

12(b)(6) motion, a complaint alleging direct infringement must contain facts plausibly indicating

that a defendant’s accused product practices each limitation of the asserted patent[.]”).

         Finally, Kajeet asserts that the allegations in the amended complaint are not “too vague”

to state a claim for direct infringement. (D.I. 21 at 10.) Kajeet argues that it is not necessary to

allege the “how and why” of infringement to survive a motion to dismiss and criticizes one of the

many cases Mosyle cites on this issue as being nearly ten years old. (Id.) This misses the point.

Again, as discussed above, courts have routinely (and recently) held that plaintiffs cannot allege

infringement by simply “parrot[ing] back the claim language” and “mak[ing] no attempt to

connect specific components of the accused systems to elements of the asserted claims.” North

Star, 2017 WL 5501489, at *2; Boston Scientific, 415 F. Supp. 3d at 490. Kajeet’s failure to do

more here is fatal to its direct infringement claim.




2
        Kajeet also attempts to fill the gaps in its the direct infringement allegations by pointing
to product manuals and YouTube manuals cited in connection with its indirect infringement
allegations. (D.I. 21 at 6-10; D.I. 14 at ¶¶ 44, Exs. C-E.) But nothing in these materials
addresses the factual gaps in Kajeet’s direct infringement allegations.
                                                  5
 Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 9 of 13 PageID #: 301




       B.        Kajeet Failed to Plead Facts Sufficient to Support Its Indirect Infringement
                 Allegations

       As discussed above, Kajeet does not adequately plead direct infringement. This is an

independent basis for dismissing the indirect infringement claims in the amended complaint.

       Kajeet’s pre-suit and post-suit indirect infringement claims should also be dismissed

because the amended complaint does not plead sufficient knowledge of the ’559 patent. With

respect to pre-suit indirect infringement, Kajeet has never alleged in any of its complaints that

Mosyle had knowledge of the ’559 patent before this suit was filed. As Kajeet’s brief admits, the

original complaint alleges knowledge of the “patents [sic] and infringement allegations ‘since at

least the filing of the complaint.’” (D.I. 21 at 11.) The amended complaint then relies on the

original complaint to establish knowledge, which Kajeet asserts is “well before the operative

pleading (the FAC).” (Id.) The dismissal of Kajeet’s pre-suit indirect infringement claims

should therefore be a non-issue, and it is unclear from the briefing whether Kajeet opposes the

motion to dismiss on this narrow ground. (Id.) Kajeet cites no authority suggesting that a claim

of pre-suit indirect infringement can survive a motion to dismiss without any allegation of pre-

suit knowledge. (Id.) Instead, the case Kajeet cites in this portion of its brief, Collabo

Innovations, Inc. v. OmniVision Techs., Inc., No. 16-197-SLR-SRF, 2017 WL 374484 (D. Del.

Jan. 25, 2017), relates to a claim for post-suit indirect infringement (not pre-suit indirect

infringement).

       With respect to post-suit indirect infringement, Kajeet correctly points out that there is a

split of authority within this District and around the country regarding the pleading standard.

(D.I. 21 at 12.) The issue is whether an earlier filed complaint can serve as the basis for a




                                                  6
Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 10 of 13 PageID #: 302




defendant’s knowledge of an asserted patent for post-suit indirect infringement.3 As detailed in

Mosyle’s opening brief, this Court should follow the line of cases holding that the filing of an

original complaint, without more, cannot establish knowledge for post-suit indirect infringement.

(D.I. 17 at 17-18 (collecting cases)). In arguing for the opposite result, Kajeet does not address

the policy concerns raised in Mosyle’s brief. (Id. at 18; D.I. 21 at 11-13.) For example, Kajeet

does not address how a contrary holding would incentivize plaintiffs to file a complaint and then

to immediately turn-around and file an amended complaint alleging post-suit indirect

infringement based on knowledge of an asserted patent created by filing the original complaint.

Such a result would eviscerate the knowledge requirement for indirect infringement.

        Kajeet criticizes Mosyle’s reliance on Helios Streaming, LLC v. Vudu, Inc., No. 19-1792-

CFC/SRF, 2020 WL 3167641 (D. Del. Jun. 15, 2020). As Kajeet notes, in that case, only an

original complaint had been filed—not an amended complaint. Id. at *4. But the specific

portion of Helios that Mosyle relies on discusses exactly the scenario at issue here—that is, what

would happen if an amended complaint was filed that cites back to the original complaint to

establish knowledge. The full footnote from Judge Connolly’s opinion reads:

        “Because the purpose of a complaint is to obtain relief from an existing claim and
        not to create a claim, Plaintiffs should not assume that if they accept the Magistrate
        Judge’s invitation to ‘to file an amended pleading alleging post-suit inducement
        based on knowledge derived from the filing of the original complaint[,]’ D.I. 28 at
        10, I will deny a motion by defendants to dismiss that amended pleading.”

Id. at *2, n.1.

        Judge Connolly recently elaborated on this position in Zapfraud, Inc. v. Barracuda

Networks, Inc., No. 19-1687-CFC-CJB, 2021 WL 1134687 (D. Del. Mar. 24, 2021). In that case,



3
        A related issue, addressed in Mosyle’s motion to dismiss the original complaint, is
whether the complaint itself can satisfy the knowledge requirement for indirect infringement.
(D.I. 10 at 16-17).
                                                  7
Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 11 of 13 PageID #: 303




plaintiff had filed an original complaint, a first amended complaint, and then a second amended

complaint. Id. at *1. Defendant moved to dismiss the indirect infringement claims in the second

amended complaint, which relied entirely on the original complaint to establish knowledge of the

asserted patent. Id. at *2. In rejecting the Magistrate Judge’s Report and Recommendation,

Judge Connolly explained that “in the absence of binding authority to the contrary from the

Federal Circuit and Supreme Court, I will adopt the rule that the operative complaint in a lawsuit

fails to state a claim for indirect patent infringement where the defendant’s alleged knowledge of

the asserted patents is based solely on the content of that complaint or a prior version of the

complaint filed in the same lawsuit.” Id. at *4. This Court should take the same approach here

by dismissing Kajeet’s indirect infringement claims.

       C.      Kajeet Failed to Plead Facts Sufficient to Support Its Pre-Suit Willful
               Infringement Allegations

       Kajeet’s pre-suit willful infringement claim should be dismissed for the same reason as

Kajeet’s pre-suit indirect infringement claims—because Kajeet does not and has never alleged

that Mosyle had pre-suit knowledge of the ’559 patent. The cases Kajeet cites in its opposition

relate to a separate issue, which is whether the filing of the original complaint is sufficient to

sustain a post-suit willful infringement claim. (D.I. 21 at 13-14.) But Mosyle did not move on

post-suit willful infringement issue with respect to the amended complaint. (D.I. 17 at 18-19.)

As it appears to be undisputed that the amended complaint alleges that Mosyle learned of

the’559 patent when this lawsuit was filed, and not any earlier, Kajeet’s pre-suit willful

infringement claim should be dismissed.

       D.      Kajeet Failed to Plead Facts Sufficient to Support Its Past Damages
               Allegations

       Kajeet’s past damages claim should be dismissed because the amended complaint does

not sufficiently plead compliance with the marking statute. In opposition, Kajeet argues that (i)

                                                  8
Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 12 of 13 PageID #: 304




it was not required to plead compliance with the marking statute because the only asserted claim

is a method claim, and (ii) the amended complaint sufficiently pleads compliance with the

marking statute. (D.I. 21 at 14-15.)

       Kajeet’s position that it is not required to plead compliance with the marking statute is

unpersuasive. While claim 27 is a method claim, it does not appear to be the only claim that

Kajeet intends to assert against Mosyle. Indeed, the amended complaint references Mosyle’s

alleged infringement of “at least claim 27” and “reserves the right to assert additional claims of

the ’559 patent against Mosyle.” (D.I. 14 at ¶¶ 43, 46.) Most of the remaining claims of the

’559 patent are product claims, and Kajeet has made no representation that it will not assert any

such product claims. Where a plaintiff asserts a patent containing both method and apparatus

claims, and does not limit itself to assert only method claims, the Federal Circuit has held that

the marking statute applies. Am. Med. Sys., Inc. v. Med. Eng’g Corp., 6 F.3d 1523, 1538-39

(Fed. Cir. 1993).

       Kajeet additionally argues that the amended complaint sufficiently pleads compliance

with the marking statute. Here, Kajeet argues that Express Mobile, Inc., v. DreamHost LLC, No.

1:18-cv-01173-RGA, 2019 WL 2514418, at *2 (D. Del. Jun. 18, 2019), does not require pleading

compliance with the marking statute with “any particular level of additional specificity.” (D.I.

21 at 15.) Kajeet is mistaken. Under the Iqbal / Twombly pleading standard, the amended

complaint is insufficient because, accepting as true its only factual allegations regarding

compliance with the marking statute, it is not plausible that Kajeet has complied. That is because

Kajeet has failed to allege any facts suggesting that licensed or otherwise covered products

actually include the URL to the relevant webpage, which is an essential requirement to satisfy

the virtual marking requirement. 35 U.S.C. § 287 (requiring for virtual marking “fixing thereon



                                                 9
Case 1:21-cv-00006-MN Document 22 Filed 04/15/21 Page 13 of 13 PageID #: 305




the word ‘patent’ or the abbreviation ‘pat.’ together with the address of a posting on the Internet,

accessible to the public without charge for accessing the address, that associates the patent article

with the number of the patent”). Simply listing patents on your website, without marking the

corresponding products themselves in some way, is insufficient as a matter of law under the

marking statute. Since Kajeet would certainly be aware if its licensed products were being

marked, its failure to allege such marking renders implausible its claim to have complied with

the marking statute. As such, Kajeet’s pre-suit damages claim should be dismissed.

       CONCLUSION

       For the foregoing reasons, Mosyle respectfully requests that the Court dismiss Kajeet’s

direct, indirect, and willful infringement claims, as well as its claim for past damages, with

prejudice.


Dated: April 15, 2021                  FISH & RICHARDSON P.C.



                                       By: /s/ Nitika Gupta Fiorella
                                           Nitika Gupta Fiorella (#5898)
                                           222 Delaware Avenue, 17th Floor
                                           Wilmington, DE 19899
                                           (302) 652-5070
                                           fiorella@fr.com

                                            Lawrence Kolodney
                                            Joy B. Kete
                                            FISH & RICHARDSON P.C.
                                            1 Marina Park Drive
                                            Boston, MA 02210
                                            (617) 542-5070
                                            kolodney@fr.com
                                            kete@fr.com

                                       Attorneys for Defendant
                                       Mosyle Corporation



                                                 10
